DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Examiner suggests a title that makes reference to the discharge portion and/or exhaust hole.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the housing part side" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukawatase et al. (US 2009/0236837).  Fukawatase et al. discloses an airbag device (#180, 220; figures 9-13) comprising:
an airbag (#182, 222) which is folded and housed in a housing part (including base plate #12), is configured to be inflated to protrude from the housing part by an inflation gas flowing to an inside of the airbag (figures 9-11, 13), and includes an exhaust hole (#82) through which some of the inflation gas flowing to the inside is discharged when the exhaust hole is open (figures 11, 13)
an opening/closing control device (tether retention device #100) disposed on the housing part side (#12) and configured to control opening and closing of the exhaust hole (#82; figure 12; paragraphs 0067-0069)
wherein the airbag (#182, 222) includes
a bag body (#60) which has a bag shape with flexibility and includes an inlet opening (opening end) through which the inflation gas flows to the inside, and in which a peripheral edge of the inlet opening is connected to the housing part side (#12; paragraphs 0034-0036, 0049)
a discharge portion (tube vent #84) having the exhaust hole (#82; figures 9-11, 13)
a connection member (tether #88) which is disposed in the bag body (#60), and of which a proximal portion side is connected to the discharge portion (#84) and a distal end side is 
a dummy inflation portion (tube vent #186, 224) that is disposed at a position approximately symmetrical to the discharge portion (#84) with a part where the inlet opening (opening end of bag body #60) is provided as a center, and is inflated to partially protrude from the bag body (#60) at the time of inflation of the bag body (figures 9-11, 13)
the discharge portion (#84) is configured to maintain a blocked state of the exhaust hole (#82) by wall portions around the exhaust hole being pressed against each other in a state where the discharge portion is drawn into the bag body (#60) at the time of inflation of the bag body in a state where connection with the connection member (#88) is maintained (figure 10; paragraphs 0052-0053, 0066), and is configured to protrude from the bag body by releasing the drawing into the bag body at the time of inflation of the bag body in a state where connection between the connection member and the opening/closing control device (#100) is released, to be inflated to separate the wall portions from each other by the inflation gas flowing to the inside to open the exhaust hole (figures 11, 13; paragraphs 0054-0056, 0067-0069, 0073-0075)
a volume of the dummy inflation portion (#186, 224) at the time of inflating completion is set to be smaller than a volume of the discharge portion (#84) in a state where the exhaust hole is open (#82) at the time of inflation (figures 11, 13; paragraphs 0067-0069, 0073-0075)
wherein the dummy inflation portion (#186, 224) is configured to have a flat shape at the time of inflating completion by setting a protrusion amount from the bag body (#60) at the time of inflating completion to be smaller than a protrusion amount of the discharge portion (#84) from the bag body at the time of inflating completion (to the same extent as Applicant’s claimed invention; figures 10, 11, 13).

Allowable Subject Matter
Claims 2, 3, and 5-7 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags with controlled exhaust hole openings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616